FILED
                           NOT FOR PUBLICATION
                                                                             JUL 12 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BARBARA L. SCHRAMM, an individual;               No. 14-56284
STEVEN L. WEINSTEIN, an individual,
individually and on behalf of all others         D.C. No. 2:09-cv-09442-JAK-
similarly situated,                              FFM

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
 v.

J.P. MORGAN CHASE BANK, N.A., a
banking corporation; CHASE HOME
FINANCE, LLC, a limited liability
company,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                              Submitted July 7, 2016**
                                Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: VANASKIE,*** MURGUIA, and WATFORD, Circuit Judges.

       Barbara Schramm and Steven Weinstein (collectively, “Schramm”) appeal

from the district court’s entry of judgment in favor of JPMorgan Chase Bank, N.A.

(“Chase”) following a bench trial on Schramm’s class action claim under the

California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm the judgment of the

district court.

       On appeal, Schramm argues that Chase’s mortgage disclosures were

“unlawful” for purposes of the UCL because they failed to comport with the

Federal Reserve Board’s Staff Interpretation of Regulation Z, which the Federal

Reserve Board promulgated to implement the Truth in Lending Act (“TILA”), 15

U.S.C. §§ 1601–1667f. This argument was waived, as Schramm never clearly

made it before the district court. See In re E.R. Fegert, Inc., 887 F.2d 955, 957

(9th Cir. 1989). While “[a]n argument is typically elaborated more articulately,

with more extensive authorities, on appeal than in the less focused and frequently

more time pressured environment of the trial court,” Puerta v. United States, 121
F.3d 1338, 1341–42 (9th Cir. 1997), Schramm’s reliance on the staff interpretation



        ***
            The Honorable Thomas I. Vanaskie, United States Circuit Judge for
the U.S. Court of Appeals for the Third Circuit, sitting by designation.

                                          2
is more than just an additional citation. Rather, it is an entirely new theory of

liability of which the district court was never put on notice. See Nelson v. Adams

USA, Inc., 529 U.S. 460, 469 (2000).

      Even if the argument were not waived, the Federal Reserve Board’s Staff

Interpretation controls only when TILA or Regulation Z are ambiguous, which

Schramm does not argue is the case here. See Ford Motor Credit Co. v. Milhollin,

444 U.S. 555, 560 (1980); Chase Bank USA, N.A. v. McCoy, 562 U.S. 195, 203

(2011).

      AFFIRMED.




                                           3